                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

THERESA BALDERAS,                  §
LEONARDO “LEO” BALDERAS, Jr.,      §
And JOSHUA BALDERAS                §
      Plaintiffs                   §
                                   §
VS.                                §
                                   § CIVIL ACTION NO. 5:16-CV-239 -OLG
SOUTHSIDE INDEPENDENT SCHOOL       §
DISTRICT, JULIAN DE LA ROSA        §
GONZALES, JOHNNY CANTU, JR,        §
MANUEL SANDOVAL, JR,               §
AND KENNETH BOULDIN, JR.,          §
INDIVIDUALLY AND IN THEIR OFFICIAL §
CAPACITY AS MEMBERS OF THE BOARD §
OF TRUSTEES                        §
     Defendants.                   § JURY REQUESTED

            JOINT ADVISORY TO THE COURT REGARDING MEDIATION

TO THE HONORABLE JUDGE OF THIS COURT:

       NOW COMES Plaintiffs, Theresa Balderas, Leonardo “Leo” Balderas, Jr., and Joshua

Balderas and Defendants, Southside Independent School District (“District”) and Julian de la Rosa

Gonzales, Johnny Cantu, Jr., Manuel Sandoval, Jr., and Kenneth Bouldin, Jr., in their Individual

Capacities (“Individual Defendants”) and file this Advisory to the Court and respectfully shows as

follows:

       1. On January 30, 2019, the parties engaged in mediation before Mediator Don Philbin

           and resolved all claims. The Parties further entered into a Mediated Settlement

           Agreement. The final dismissal documents will be filed with the court on or before

           February 8, 2019.
2. The motion hearing currently set for February 1, 2019 is no longer necessary.

                                    Respectfully Submitted,

                                    By:     /s/ D. Craig Wood
                                            D. Craig Wood
                                            State Bar No. 21888700
                                            cwood@wabsa.com

                                    By:     /s/ Jameson C. Baker
                                            Jameson C. Baker
                                            State Bar No. 24077904
                                            jbaker@wabsa.com

                                    WALSH GALLEGOS TREVIÑO
                                    RUSSO & KYLE P.C.
                                    100 NE Loop 410, Suite 900
                                    San Antonio, Texas 78216
                                    TEL.: (210) 979-6633
                                    FAX: (210) 979-7024

                                    ATTORNEYS FOR DEFENDANTS

                                    /s/_Gustavo L. Acevedo, Jr.
                                    Gustavo L. Acevedo, Jr.
                                    State Bar No. 00829805
                                    814 Del Oro Lane
                                    Pharr, Texas 78577
                                    TEL NO.: (956) 787-4441
                                    FAX NO.: (956) 787-4499
                                    E-mail: glacevedo@aol.com

                                    Rolando Rios
                                    Rolando L. Rios & Associates, PLLC
                                    State Bar No. 16935900
                                    115 East Travis Street, Suite 1645
                                    San Antonio, Texas 78205
                                    TEL NO.: (210) 222-2102
                                    FAX NO: (210) 222-2898
                                    E-mail: RRios@RolandoRiosLaw.com

                                    ATTORNEYS FOR PLAINTIFFS
                                CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that on the 31st day of January, 2019, a true and correct copy of
the foregoing was electronically filed with the Clerk of the Court using the CM/ECF system and
notification of such filing will be electronically sent to:

Mr. Rolando L. Rios
Rolando L. Rios & Associates, PLLC
115 East Travis Street, Suite 1645
San Antonio, Texas 78205

Mr. Gustavo L. Acevedo, Jr.
Attorney at Law
814 Del Oro Lane
Pharr, Texas 78577

                                                     /s/ D. Craig Wood
                                                     D. Craig Wood
